DETAILED ACTION
	In response to the office action mailed 05/11/2022, the response was received 06/01/2022: Claims 1-20 are pending.  
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1: 
The best prior art, US 2018/0165840 (Bernard) disclose a method for an x-ray system, comprising: 
performing a digital breast tomosynthesis scan on a compressed breast with the x-ray system and generating tomosynthesis scan data (Fig. 1-3); 
reconstructing images (104) of the compressed breast from the tomosynthesis scan data (102); and 
deriving tool tip position (Fig. 3, 102).
However, the prior art of record fail to teach the details of determining an expected reconstruction error for an interventional tool based on an error model modelled as a function of acquisition geometry of the x-ray system and interventional tool parameters, wherein the interventional tool parameters include a tool length, a tool tip diameter, a tool orientation, and a tool tip position, the tool tip position derived from one or more of a selected target position in the reconstructed images and a robot returned tip position determined based on feedback from a robotic system coupled to the x-ray system.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-9 are allowed by virtue of their dependence.
Regarding claim 10:
Bernard disclose a method for an image guided interventional procedure with an x-ray system, comprising: 
when an interventional tool is inserted in a tissue, performing a tomosynthesis scan of the tissue with the interventional tool in the tissue and reconstructing images based on scan data from the tomosynthesis scan (Fig. 1-3, [0034]); 
determining an expected reconstruction error for the interventional tool, the expected reconstruction error based on a target position, x-ray system geometry, and one or more interventional tool parameters (Fig. 3); 
determining an observed tool tip shape from the reconstructed images [0034].
The prior art fail to teach the details of 
determining an expected tool tip shape from the tool tip position and the expected reconstruction error; 
determining a similarity metric between the observed tool tip shape and the expected tool tip shape; and 
determining an actual tool tip end position within a physical volume of the tissue based on the similarity metric.  Claims 11-16 rely on claim 10.
Regarding claim 17: 
Bernard disclose an imaging system, comprising: 
a radiation source rotating within an angular range about an axis of the imaging system (18); 
a detector for receiving radiation rays from the radiation source and generating a plurality of projection images of a specimen positioned between the radiation source and the detector (24); 
a biopsy device including a biopsy tool system and an interventional tool coupled to the biopsy tool system, the biopsy device coupled to the imaging system and positioned between the radiation source and the detector (40 and 42); and 
an imaging processor with executable instructions stored in non-transitory memory for:
reconstructing a plurality of projection images of the specimen without the tool inserted from a first digital breast tomosynthesis scan [0034]; and
deriving tool tip position (Fig. 3, 102).
However, the prior art of record fail to teach the details of determining an expected reconstruction error for an interventional tool based on an error model modelled as a function of acquisition geometry of the x-ray system and interventional tool parameters, wherein the interventional tool parameters include a tool length, a tool tip diameter, a tool orientation, and a tool tip position, the tool tip position derived from one or more of a selected target position in the reconstructed images and a robot returned tip position determined based on feedback from a robotic system coupled to the x-ray system.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884